Citation Nr: 1505115	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to December 1969.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that, in pertinent part, denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.

In January 2014, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

In an April 2014 rating decision, the AOJ granted service connection for tinnitus.  This represented a full grant of the benefits sought as to that disability.


FINDING OF FACT

The Veteran's current bilateral hearing loss was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54).

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss as a disease of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id.at 159.  The court explained that, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability", the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The court cited with approval a medical text, which states that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 1.

Facts and Analysis

The record shows current hearing loss as defined in 38 C.F.R. § 3.385.  See September 2010 and March 2014 VA examination reports.  

The remaining questions are whether there was a disease or injury in service and whether there is a link between the current disabilities and the in-service disease or injury. 

The Veteran's service treatment records do not discuss hearing loss.  His hearing was tested on multiple occasions, including at service entrance and separation, but he was not shown to have hearing loss disability as defined by VA.  The tests did not include word recognition scores.

The Veteran's Report of Transfer or Discharge (DD Form 214) shows that he served in the United States Air Force as a maintenance specialist.  The May 1966 and December 1967 audiograms indicate that he was exposed to jet engine noise on the flight line and in a hangar shop and always or frequently wore elastic-type ear protection.  

In its April 2014 rating decision that granted service connection for tinnitus, the AOJ essentially conceded the Veteran's exposure to acoustic trauma in service.  The Board agrees with this finding.  Accordingly, and in-service injury is demonstrated.

The Veteran has reported the onset of mild hearing loss since service.  See July 8, 2010 statement from R.P.B., M.D.  He is competent to report observable symptoms of hearing loss disability, such as hearing difficulty.  See Layno v. Brown, 6 Vet. App. at 470.

In his July 2010 statement, Dr. R.B. reported that he initially started treating the Veteran in 2006, when he was noted to have chronic hearing loss.  The Veteran had had mild hearing loss since his time in service working with jets.  Dr. R.B. noted that the Veteran's hearing loss appeared to be worsening over time.

In September 2010, a VA examiner noted the Veteran's exposure to acoustic trauma in service but opined that the Veteran's hearing loss was not caused by or a result of military noise exposure.  The examiner's opinion was based on the Veteran's normal hearing at entrance and exit for military service.

The March 2014 VA audiology examination report includes the Veteran's description of exposure to acoustic trauma in service from jet engine noise, group support equipment, and small arms fire.  He wore hearing protection most of the time.  After discharge, the Veteran worked as an auto and truck mechanic and wore hearing protection.  He hunted years ago, but no longer. 

The examiner noted that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hertz for the Veteran's right and left ears.  The examiner observed that the Veteran's 1966 enlistment examination indicated normal right and left ear hearing and his November 1969 separation examination also indicated normal hearing with no change indicated comparing the two tests.

In an April 2014 addendum, the same examiner reiterated that the most relevant hearing tests were those performed at the Veteran's enlistment and separation from service.  The examiner stated that there was no research evidence to support the existence of a delayed onset for noise-induced hearing loss.  Thus, any loss of hearing that occurred after separation must be attributed to civilian occupational/recreational noise exposure.  After age fifty, age-related changes in hearing sensitivity must also be factored in.  The examiner observed that, based on a comparison between the Veteran's entrance and separation hearing examinations, the difference in pure-tone thresholds was insignificant, bilaterally.  Differences in pure-tone thresholds between 5 to 10 decibels could be explained by test variability.

Based on the evidence of record including the credible statements provided by the Veteran, he spent a good part of his military career working in proximity to jet engine noise, a setting in which he was exposed to considerable acoustic trauma, without ear protection.  Shedden v. Principi, 381 F.3d at 1167.  His exposure to acoustic trauma in service is conceded.

Notwithstanding the VA audiologist's opinions, the in-service testing did not include word recognition scores, and hence did not include all findings needed to determine whether there was hearing loss as defined by VA.  The Veteran's reports of mild difficulty hearing ever since service are credible.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. at 19.

The evidence is in relative equipoise.  With the resolution of all reasonable doubt in the Veteran's favor, and without ascribing error to the action by the RO, the Board concludes that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


